Title: Naval Armament, [8 April] 1796
From: Madison, James
To: 


[8 April 1796]

   
   The House continued the debate from 7 April. The motion to build six frigates was rejected 36 to 55, with JM voting in the majority. Smith (South Carolina) then proposed a subsidy for merchants to construct vessels more easily convertible to privateering in wartime (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 886–87).


Mr. Madison thought there were many strong objections to the present measure. In the first place, he conceived with the gentleman from Massachusetts, that it would not be easy to construct vessels so as to make them easily convertible into vessels of war, without sacrificing the œconomy of navigation. A vessel built in such a manner, at the same expense, would not carry the same cargo. The amendment itself seemed to contemplate this, by offering a bounty. A question would arise, whether the bounty given, would be equal to the loss with respect to the construction to the merchant, or whether it would not be a greater expence to government than the advantage which could be derived from the measure would warrant. It would be going into a plan in time of peace that would constantly keep war in view. He objected to the immense discretion proposed to be vested in custom-house officers; it would be a great discretion to be placed any where. A gentleman had mentioned Virginia packet boats as best fitted for war and trade. If so, he said they would recommend themselves. All that remained was to make the advantage evident. The subject was new, and it could hardly be supposed that such a measure could be decided upon immediately. It would be best to lay the proposal on the table.
